Exhibit 10.13 LOAN AGREEMENT Between Paseco ApS c/o Crowe Horwath Strandvejen 585 2900 Hellerup CVR-nr: 31 36 36 08 And Dandrit Biotech A/S Symbian Sciencepark Fruebjergvej 3 2100 Kebenhavn 0 CVR-nr. 26027322 (Paseco ApS and Dandrit Biotech A/S are individually referred to as "Party" and jointly as the "Parties") Whereas: A.Dandrit Biotech A/S are in the process of raising new equity via a reverse merger into an USA company and subsequent listing in the US B.Paseco ApS has agreed to issue certain loans to Dandrit Biotech A/S to ensure sufficient equity in Dandrit Biotech A/S during the process, and C.Dandrit Biotech A/S has chosen to accept these loans Now therefore, the parties have agreed as follows: 1.The loans Paseco ApS has agreed to issue the following loans to Dandrit Biotech A/S. DKK 2,500,000 issued as of February 15, 2014 DKK 2,300,000 issued as of March 18, 2014 2.Interest The loans will accrue interest at 5% per year as from the time where they are received by Dandrit Biotech and until repayment is done. 3.Repayment The loans are due 14 days after completion of the contemplated public offering in Dandrit Biotech USA, Inc. or February 1, 2015. Dandrit Biotech is entitled to repay the loans at any time. 4.Other provisions This Agreement supersedes all previous agreements, written or oral, between the Parties. This Agreement is made in English and signed by the Parties in two copies, one copy for each Party. DanDritBiotechA/S Date:March 7, 2014 Date:March 21, 2014 Signature: /s/ Eric JeanMarie Leire Signature: /s/ Niels Erik Nielsen Mr. Eric Jean Marie Leire, Mr. Niels Erik Nielsen, President and ChiefExecutiveOfficer Chairman of the Board of Directors Paseco ApS Date:March 17, 2014 Signature: /s/ Ole Abildgaard Mr. Ole Abildgaard
